DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                      PHILLIP WENDELL PAIGE,
                             Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                    Nos. 4D16-1196 and 4D16-1197

                           [October 12, 2017]

   Consolidated appeal from the Circuit Court for the Nineteenth Judicial
Circuit, Martin County; Steven J. Levin, Judge; L.T. Case Nos.
15000066CFAXMX and 15000068CFAXMX.

  Carey Haughwout, Public Defender, and Tatjana Ostapoff, Assistant
Public Defender, West Palm Beach, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Mark J. Hamel,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

DAMOORGIAN, CONNER and FORST, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.